Citation Nr: 1108631	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, status post stent placement.

2.  Entitlement to an initial compensable rating for peripheral vascular disease of the right lower extremity.

3.  Entitlement to an initial compensable rating for peripheral vascular disease of the left lower extremity.

4.  Entitlement to an initial compensable rating for diabetic retinopathy with bilateral cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 1966.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in New Orleans, Louisiana is currently handling the matter.

The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in January 2011 the Veteran waived his right to have this evidence reviewed in the first instance by the RO.

The issues of entitlement to service connection for a low back disorder and several foot problems, to include as secondary to the Veteran's bilateral leg disabilities, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The issue of entitlement to an initial compensable rating for diabetic retinopathy with bilateral cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

2.  The Veteran has a current diagnosis of coronary artery disease, which is included in VA's definition of ischemic heart disease.

3.  Coronary artery disease is presumed to be a result of exposure to herbicides.

4.  The Veteran's coronary artery disease requires continuous medication for control.  

5.  The Veteran's peripheral vascular disease of the right lower extremity is manifested by subjective complaints that support a finding of bilateral claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and objective evidence of trophic changes in the form of hair loss and dystrophic nails.  

6.  The Veteran's peripheral vascular disease of the left lower extremity is manifested by subjective complaints that support a finding of bilateral claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and objective evidence of trophic changes in the form of hair loss and dystrophic nails.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease, status post stent placement, have been met.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7005 (2010); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).

2.  The criteria for a 40 percent rating, but no higher, for peripheral vascular disease of the right lower extremity have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.104, DC 7114 (2010).

3.  The criteria for a 40 percent rating, but no higher, for peripheral vascular disease of the left lower extremity have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.104, DC 7114 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim 
The Veteran contends that he was exposed to herbicides while serving in Vietnam and currently has a diagnosis coronary artery disease, status post stent placement.  As such, he seeks presumptive service connection for ischemic heart disease.  In the alternative, he alleges that he is entitled to service connection for his coronary artery disease as secondary to his service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). Here, the Veteran's records reflect service in the Republic of Vietnam from June 19, 1965 to June 29, 1966.  Therefore, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

Current VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2010).  Except for chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, these diseases must have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era. 75 Fed. Reg. 14,391.  On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions.  75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.

In the proposed rule, which was ultimately adopted, VA noted that, according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD (ischemic heart disease) is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term "IHD" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  75 Fed. Reg. 14,391, 14,393 (March 25, 2010).

The record reflects that the Veteran has a diagnosis of coronary artery disease, which is included in VA's definition of ischemic heart disease.  In a December 2010 private treatment record from Lewis A. Siegel, M.D., F.A.C.C., the Veteran was noted to have "severe coronary artery disease necessitating pacemaker and coronary stents."  In an October 2010 report of Dr. Siegel, the Veteran was found to have recurrent third-degree AV block possibly secondary to coronary ischemia, in addition to coronary artery disease.

Based on the foregoing, the Board finds that the Veteran's coronary artery disease is presumed to be a result of exposure to herbicides.  Further, the record shows that the requirements for a 10 percent evaluation, at minimum, have been satisfied under the applicable diagnostic code.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).  The October 2010 private medical report, for example, indicates that the Veteran has been prescribed daily amounts of Aspirin, Plavix, Amlodipine, and Lisinopril to treat his coronary artery disease.  This shows that the Veteran's coronary artery disease requires continuous medication, which satisfies the requirements for a 10 percent evaluation under Diagnostic Code 7005, the code for arteriosclerotic heart disease (coronary artery disease).  

 For all of these reasons, the Veteran's claim is granted.  

Increased Rating Claims
Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that in May 2006 the Veteran expressed disagreement with the April 2006 rating decision granting him service connection for his bilateral peripheral vascular disease.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been assigned a noncompensable evaluation for his bilateral peripheral vascular disease.  The Veteran seeks an evaluation in excess of this.  His disabilities have been rated under Diagnostic Code 7114.  Under this code, a 20 percent rating is warranted with evidence of claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent rating is assigned for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is warranted for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  Lastly, ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less merit the assignment of a 100 percent rating.  Note (1) to DC 7114 provides that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  See 38 C.F.R. § 4.104 (2010).  

Here, the evidence of record supports the assignment of a 40 percent rating for peripheral vascular disease of the left and right lower extremities under DC 7114.  The record shows evidence of both claudication and trophic changes.  Taking claudication first, the term essentially refers to pain.  It is defined as, "a complex of symptoms characterized by pain, tension, and weakness in a limb when walking is begun, intensification of the condition until walking becomes impossible, and disappearance of the symptoms after a period of rest. It is seen in occlusive arterial diseases of the limbs, such as thromboangiitis obliterans, and in compression of the cauda equina."  Dorland's Illustrated Medical Dictionary, 30th edition, p. 373 (2003).  In this case, at the January 2011 personal hearing the Veteran testified that he can walk, at most, approximately 100 yards before being forced to stop due to pain and swelling.  He has also contended throughout the medical record that he suffers from numbness and cramping.  The Board notes that the assertions raised by the Veteran regarding his symptomatology, to include numbness, tingling and pain with walking, cramping of his feet, and an inability to walk long distances (such are more than 100 yards) before pain sets in and his legs feel like they will give way, are credible and finds that the Veteran is competent to discuss specific symptoms that he experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  These contentions have also been documented in the medical evidence.  In a November 2010 private medical report, the Veteran's "painful ambulation" was noted.  In March 2010 the Veteran similarly complained of pain when trying to walk after prolonged sitting.  On VA examination in June 2005 the examiner noted that the Veteran experiences "a lot of aching in the calves."  As such, the Board finds this supports the requirements for a 40 percent evaluation under DC 7114 as it pertains to claudication.

Further, the medical record shows the presence of trophic changes in the form of hair loss and dystrophic nails.  At the January 2011 hearing the Veteran testified that his toenails are disfigured and that he has no hair on his legs.  Again, the Veteran is both competent and credible to describe these symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, in an April 2010 private treatment report, the examining physician specifically found that the Veteran's nails are dystrophic, and that he lacks digital/pedal hair growth.  In a March 2003 VA treatment record the Veteran was found to have onychomycosis.  On VA examination in February 2003 the Veteran was noted to have decreased hair growth.  As such, the Board finds this supports the requirements for a 40 percent evaluation under DC 7114 as it pertains to tropic changes.
In light of the Veteran's assertions, which support a finding of bilateral claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and given the objective evidence of trophic changes in the form of hair loss and dystrophic nails, the Board finds that the assignment of a 40 percent evaluation for both the left and right lower extremities under DC 7114 is justified. 

The evidence does not, however, support the assignment of a rating in excess of 40 percent under DC 7114.  Although the subjective evidence indicates that pain sets in after walking approximately 100 yards, there is no evidence of either persistent coldness of either of the Veteran's lower extremities.  To the contrary, at the January 2011 hearing the Veteran testified that his lower extremities are generally hot.  Further, the medical record does not contain ankle/brachial index measurements.  Therefore, the totality of the evidence does not support the assignment of the next highest (60 percent) rating under DC 7114 for either the left or right lower extremity.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board has additionally considered the application of other diagnostic codes in an effort to determine whether a higher rating is possible, but does not find that the evidence is supportive.  Specifically, the Board has considered the application of DC 7119, the code for erythromelalgia.  Under this code, a 60 percent rating is warranted for characteristic attacks that occur more than once a day, last an average of more than two hours each, and respond poorly to treatment, but that do not restrict most routine daily activities.  A 100 percent rating is warranted for characteristic attacks that occur more than once a day, last an average of more than two hours each, respond poorly to treatment, and that restrict most routine daily activities.  The Note to DC 7119 states that for purposes of this section, a characteristic attack of erythromelalgia consists of burning pain in the hands, feet or both, usually bilateral and symmetrical, with increased skin temperature and redness, occurring at warm ambient temperatures.  Id.

Here, the record does not contain information as to the frequency of any attacks.  There is also no evidence that the condition responds poorly to treatment.  For these reasons, the evidence does not support the assignment of the next highest rating (60 percent) under DC 7119.  The Board does not find any other diagnostic code applicable to the Veteran's symptomatology.

For all of these reasons, the Board finds that a rating of 40 percent for each lower extremity, but no higher, is warranted for the Veteran's bilateral peripheral vascular disease.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2005 and September 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter of September 2006 additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has had a personal hearing before the Board.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Service connection for coronary artery disease, status post stent placement, is granted.

Entitlement to a disability rating of 40 percent, but no higher, for the Veteran's for peripheral vascular disease of the right lower extremity is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a disability rating of 40 percent, but no higher, for the Veteran's for peripheral vascular disease of the left lower extremity is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Veteran's claim for entitlement to an initial compensable rating for diabetic retinopathy with bilateral cataracts must be remanded before it can be properly adjudicated.

At the January 2011 personal hearing, the Veteran testified that approximately two months prior he underwent a VA examination for his eye disability.  The Board has reviewed the record, but the most current examination pertaining to his eyes is dated from February 2006, five years ago.  The Veteran's 2010 VA examination report must be obtained before the claim can be adjudicated.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

If, for any reason, the 2010 VA examination report cannot be obtained, the Veteran should be afforded an updated VA examination to fully and fairly evaluate the claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent, and severity of his right and left knee disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)
1.  Obtain and associate with the claims file the 2010 VA examination report pertaining to the Veteran's diabetic retinopathy with bilateral cataracts.

2.  If the above VA examination report cannot be obtained, schedule the Veteran for a VA examination with an appropriate specialist in order to determine the current severity of his eye disability.  The examiner should identify and completely describe all current symptomatology.  
	
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2010).

After all of the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


